Holmes, J.,
concurring in judgment.
I concur in the judgment only in that the syllabus of this opinion could be interpreted as setting forth the legal principle that the use of the term “all of my personal property and household goods” in every instance would encompass intangible personal property. Such interpretation should not of course be applied to every will.
However, the conclusion that the use of the words “personal property” did include the intangible personal property could be reasonably arrived at here in that the Probate Court was empowered to look to the intent of the testatrix by way of any extrinsic evidence presented. Neither the Court of Appeals, nor this court, has had the advantage of a record of the proceedings in the Probate Court and, accordingly, the reviewing courts may assume the reasonableness and propriety of the hearing, evidence adduced, and determination of the court based upon such evidence.
Accordingly, I concur in the affirmance of the judgment.
Locher and Krupansky, JJ., concur in the foregoing concurring opinion.